                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    HAYND (“CLAUDIA”) KIRKSEY,                            Case No. 2:18-CV-946 JCM (CWH)
                 8                                         Plaintiff(s),                      ORDER
                 9           v.
               10     GEICO CASUALTY COMPANY,
               11                                        Defendant(s).
               12
               13            Presently before the court is defendant Geico Casualty Company’s (“Geico”) motion to
               14     dismiss. (ECF No. 6). Plaintiff Haynd Kirksey filed a response (ECF No. 9), to which Geico
               15     replied (ECF No. 10).
               16            Also before the court is Geico’s motion to sever. (ECF No. 7). Kirksey filed a response
               17     (ECF No. 9), to which Geico replied (ECF No. 10).
               18     I.     Facts
               19            This action arises from Kirksey’s automobile insurance claim against her insurer, Geico.
               20     (ECF No. 1-1). Kirksey alleges that on December 15, 2015, she was driving northbound on
               21     Commerce Street. Id. The vehicle in front of her slowed down to turn into a driveway, which
               22     forced Kirksey to come to a full stop.       Id.     Non-party Madison Johnae Revis, who was
               23     negligently driving behind Kirksey, rear ended Kirksey’s vehicle. Id.
               24            According to the complaint, Kirksey sustained permanent bodily injuries, suffered great
               25     mental and physical pain, and incurred damages in the amount of $165,652.00. Id. The parties
               26     do not dispute that Revis was insured with Progressive Insurance Company, which paid Kirksey
               27     the $50,000.00 policy limit. (ECF Nos. 1-1, 6, 7).
               28

James C. Mahan
U.S. District Judge
                1            Kirksey further alleges that at the time of the collision she had an automobile insurance
                2     policy with Geico, which provided uninsured/underinsured motorist insurance coverage. (ECF
                3     No. 1-1). Kirksey claims to have demanded from Geico the $100,000.00 policy limit in order to
                4     cover the damages that she incurred as a result of the collision. Id. After reviewing Kirksey’s
                5     insurance claim, one of Geico’s adjusters allegedly submitted an approval for payment of a
                6     substantial amount of the insurance benefit. Id. Thereafter, Geico allegedly issued a claim
                7     decision that Kirksey was not entitled to any insurance payments for her claim. Id.
                8            Kirksey alleges that she submitted several written requests in an effort to understand
                9     Geico’s position. Id. Geico allegedly delayed responding to Kirksey and failed to provide a
              10      sufficient explanation for its decision. Id.
              11             On April 18, 2018, Kirksey initiated this action in Nevada state court. (ECF No. 1-1). In
              12      the state court complaint, Kirksey asserts three causes of action: (1) breach of contract; (2)
              13      breach of the implied covenant of good faith and fair dealing; and (3) violation of the Nevada
              14      Unfair Claims Practices Act, NRS 686A.310. Id.
              15             On May 23, 2018, Geico removed this action to federal court. (ECF No. 1). Now, Geico
              16      moves to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) or, in the alternative,
              17      sever and stay the claim for breach of the implied covenant of good faith and fair dealing. (ECF
              18      Nos. 6, 7).
              19      II.    Legal Standard
              20             a. Failure to state a claim
              21             A court may dismiss a complaint for “failure to state a claim upon which relief can be
              22      granted.” Fed. R. Civ. P. 12(b)(6). A properly pled complaint must provide “[a] short and plain
              23      statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); Bell
              24      Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While Rule 8 does not require detailed
              25      factual allegations, it demands “more than labels and conclusions” or a “formulaic recitation of
              26      the elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation
              27      omitted).
              28

James C. Mahan
U.S. District Judge                                                   -2-
                1            “Factual allegations must be enough to rise above the speculative level.” Twombly, 550
                2     U.S. at 555. Thus, to survive a motion to dismiss, a complaint must contain sufficient factual
                3     matter to “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (citation
                4     omitted).
                5            In Iqbal, the Supreme Court clarified the two-step approach district courts are to apply
                6     when considering motions to dismiss. First, the court must accept as true all well-pled factual
                7     allegations in the complaint; however, legal conclusions are not entitled to the assumption of
                8     truth. Id. at 678–79. Mere recitals of the elements of a cause of action, supported only by
                9     conclusory statements, do not suffice. Id. at 678.
              10             Second, the court must consider whether the factual allegations in the complaint allege a
              11      plausible claim for relief. Id. at 679. A claim is facially plausible when the plaintiff’s complaint
              12      alleges facts that allow the court to draw a reasonable inference that the defendant is liable for
              13      the alleged misconduct. Id. at 678.
              14             Where the complaint does not permit the court to infer more than the mere possibility of
              15      misconduct, the complaint has “alleged—but not shown—that the pleader is entitled to relief.”
              16      Id. (internal quotation marks omitted). When the allegations in a complaint have not crossed the
              17      line from conceivable to plausible, plaintiff's claim must be dismissed. Twombly, 550 U.S. at
              18      570.
              19             The Ninth Circuit addressed post-Iqbal pleading standards in Starr v. Baca, 652 F.3d
              20      1202, 1216 (9th Cir. 2011). The Starr court stated, in relevant part:
              21             First, to be entitled to the presumption of truth, allegations in a complaint or
                             counterclaim may not simply recite the elements of a cause of action, but must
              22             contain sufficient allegations of underlying facts to give fair notice and to enable
                             the opposing party to defend itself effectively. Second, the factual allegations that
              23             are taken as true must plausibly suggest an entitlement to relief, such that it is not
                             unfair to require the opposing party to be subjected to the expense of discovery
              24             and continued litigation.
              25      Id.
              26             b. Stay
              27             Courts have broad discretion in managing their dockets. See, e.g., Landis v. N. American
              28      Co., 299 U.S. 248, 254 (1936) (courts have the inherent power to “control the disposition of the

James C. Mahan
U.S. District Judge                                                  -3-
                1     causes on its docket with economy of time and effort for itself, for counsel and for litigants”). In
                2     exercising that discretion, courts are guided by the goals of securing the just, speedy, and
                3     inexpensive resolution of actions. See Fed. R. Civ. P. 1.
                4     III.   Discussion
                5            Geico moves to dismiss Kirksey’s claims for breach of the implied covenant of good faith
                6     and fair dealing and violation of NRS 686A.310. (ECF No. 6). In the alternative, Geico moves
                7     to sever and stay Kirksey’s claim for breach of the implied covenant of good faith and fair
                8     dealing. (ECF No. 7).
                9            a. Breach of the implied covenant of good faith and fair dealing
              10             “It is well established that all contracts impose upon the parties an implied covenant of
              11      good faith and fair dealing, which prohibits arbitrary or unfair acts by one party that work to the
              12      disadvantage of the other.” Nelson v. Heer, 163 P.3d 420, 426–27 (Nev. 2007). The purpose of
              13      the claim is to prevent a contracting party from “deliberately counterven[ing] the intention and
              14      spirit of the contract.” Morris v. Bank of America Nevada, 886 P.2d 454, 457 (Nev. 1994)
              15      (internal quotation marks omitted).
              16             To state a claim for breach of the implied covenant of good faith and fair dealing, a
              17      plaintiff must allege (1) plaintiff and defendant were parties to a contract; (2) defendant owed a
              18      duty of good faith the plaintiff; (3) defendant breached that duty by performing in a manner that
              19      was unfaithful to the purpose of the contract; and (4) plaintiff's justified expectations were
              20      denied. See Hilton Hotels v. Butch Lewis Prods., 808 P.2d 919 (Nev. 1991).
              21             Here, Kirksey alleges that she entered into a valid insurance contract with Geico. (ECF
              22      No. 1-1). Kirksey further alleges that Geico unfaithfully performed under the contract when it
              23      denied paying benefits despite having an adjuster submit an approval for payments to Kirksey.
              24      Id. These allegations, and the corresponding details in the complaint, are sufficient to state a
              25      plausible claim for breach of the implied covenant of good faith and fair dealing. Thus, the court
              26      will deny Geico’s motion to dismiss as to this claim.
              27      ...
              28      ...

James C. Mahan
U.S. District Judge                                                  -4-
                1            b. NRS 686A.310
                2            The Nevada Unfair Claims Practices Act, codified at Section 686A.310 of the Nevada
                3     Revised Statutes, addresses "the manner in which an insurer handles an insured's claim." Zurich
                4     Am. Ins. Co. v. Coeur Rochester, Inc., 720 F. Supp. 2d 1223, 1236 (D. Nev. 2010). The statute
                5     lists sixteen activities that constitute unfair practices. Nev. Rev. Stat. § 686A.310(1)(a)-(p).
                6     When an insurance company engages in one of these prohibited activities, the insured may bring
                7     a private right of action against the insurer for violations of the statute. See Hart v. Prudential
                8     Prop. & Cas. Ins. Co., 848 F.Supp. 900, 903 (D. Nev. 1994).
                9            Kirksey identifies five provisions of the Unfair Claims Practices Act that Allstate
              10      allegedly violated. These provisions read:
              11             (b) Failing to acknowledge and act reasonably promptly upon communications
                                 with respect to claims arising under insurance policies.
              12
                             (c) Failing to adopt and implement reasonable standards for the prompt
              13                 investigation and processing of claims arising under insurance policies.
              14             (e) Failing to effectuate prompt, fair and equitable settlements of claims in which
                                 liability of the insurer has become reasonably clear.
              15
                             (f) Compelling insureds to institute litigation to recover amounts due under an
              16                 insurance policy by offering substantially less than the amounts ultimately
                                 recovered in actions brought by such insureds, when the insureds have made
              17                 claims for amounts reasonably similar to the amounts ultimately recovered.
              18             (n) Failing to provide promptly to an insured a reasonable explanation of the basis
                                 in the insurance policy, with respect to the facts o the insured’s claim and the
              19                 applicable law for any act set forth in subsection 1 as an unfair practice.
              20      Nev. Rev. Stat. 686A.310(1)(b), (c), (e), (f), (n).
              21             NRS 686A.310(1) contains many subsections, which include prohibitions on
              22      unreasonable delays, not instituting reasonable standards for prompt resolution of claims, and
              23      offering unreasonable or unfair settlements. See Nev. Rev. Stat 686A.310(1)(b), (c), (e), (f), (n).
              24      Kirksey’s allegations in support of her claims of violation of the Nevada Unfair Claims Practices
              25      Act do not include any details as to how Geico failed to act promptly, compelled Kirksey to
              26      initiate litigation, or failed to provide a reasonable explanation for its decision. See (ECF No. 1-
              27      1). Accordingly, because Kirksey has essentially recited the relevant subsections under NRS
              28      686A.310(1), the court will dismiss without prejudice Kirksey’s third cause of action. See Starr,

James C. Mahan
U.S. District Judge                                                    -5-
                1     652 F.3d at 1216 (“allegations in a complaint or counterclaim may not simply recite the elements
                2     of a cause of action”).
                3             c. Sever and stay
                4             Geico argues that the court should sever and stay Kirksey’s claim for breach of the
                5     implied covenant of good faith and fair dealing in order to simplify the issues for trial and
                6     conserve resources. (ECF No. 7). However, considering the simple nature of this litigation and
                7     the close relation between the breach of contract claim and the breach of covenant claim, there is
                8     no advantage to bifurcating this case. Accordingly, the court will deny Geico’s motion to sever
                9     and stay. See, e.g., Landis, 299 U.S. at 254 (courts have the inherent power to “control the
              10      disposition of the causes on its docket with economy of time and effort for itself, for counsel and
              11      for litigants”).
              12      IV.     Conclusion
              13              Accordingly,
              14              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Geico’s motion to
              15      dismiss (ECF No. 6) be, and the same hereby is, GRANTED in part and DENIED in part,
              16      consistent with the foregoing.
              17              IT IS FURTHER ORDERED that Geico’s motion to sever (ECF No. 7) be, and the same
              18      hereby is, DENIED.
              19              DATED January 9, 2019.
              20                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -6-
